.
·I
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I of 1
                                                                                                                                                                      ;)_

                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                           v.                                                   (For Offenses Committed On or After November 1, 1987)



                              Eder Jose Arceo-Jimenez                                           Case Number: 3: l 9-mj-22239

                                                                                                Jesus Mosqueda
                                                                                                Defendant's Attorney


     REGISTRATION NO. 77220208
     THE DEFENDANT:
      lZl pleaded guilty to count(s) 1 of Complaint
                                                -------'--------------------------
      0 was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature ofOffense                                                                          Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               1

      D The defendant has been found not guilty on count(s)
                                                                                          ------------------~

      D Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     D TIME SERVED                                            E ___         \_5____ days
      lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
      lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Monday, June 3, 2019
                                                                                              Date of Imposition of Sentence

           /~/_~                                       F'MI ED
                                                            !!!

                                                                                              IlltinJJ.i&:::LOCK
                                                                  ·'llllll   <l'1l

     Received ,7, 6
                / / ] ) USM
                                                        JUN 0 3 2019
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                               CL~HK US .DISffiiCT COURT
                                           ~~UTHERN DIS fRICT OF CALIFORNIA
                                                                                     DEPUTY
     Clerk's Office Copy                                                                                                                   3: l 9-mj-22239
